Title: To Thomas Jefferson from Caspar Wistar, 8 June 1802
From: Wistar, Caspar
To: Jefferson, Thomas


            Dear Sir,Philada June 8. 1802.
            I feel a considerable degree of embarrassment on the present occasion, but trust to your good nature for excusing the liberty I take, & the trouble I give you—My object is to state to you that I have for a long time been acquainted with the character of Mr G. Latimer,
   * The Collector
 & have known him personally for some years, & that he has allways appeared to me to be a man of business & of great punctuality & accuracy. I believe this is the general opinion here respecting him, & particularly among the merchants—I am afraid the sentiment “ne sutor ultra crepidam” will arise in your mind, but if you will forgive me you may laugh at me—
            Have you seen McKenzie’s account of his journeys across the Continent & to the Northern Ocean—he had very peculiar advantages for such an enterprize, & happily availed himself of them. It is reported here that he is at New York, on his way to the North West Country, & that he has provided himself with the Vaccine Virus for the benefit of the unfortunate natives. His melancholy account of the effects of the Small Pox in that Country must add greatly to your satisfaction on account of your exertions to diffuse the benefits of that very happy discovery—
            I hope to have the pleasure of transmitting to you a copy of the plate representing the bones of the fore foot of the Megatherium or Animal of Paraguay, it is in my possession and I wait only for a description, which I have heard of, but not seen—
            Our impatience to see the bones of the head of the Mammoth is wound up to a high pitch—A Gentleman from the Westward, who had seen the fragment of a head, thought Mr Peales imitation of the head of the Elephant by no means like it—Of this subject I believe you know more than I am able to tell you I will therefore only beg leave to add that
            With affectionate Esteem I am your Sincere friend
            C. Wistar Junr.
          